Citation Nr: 1127183	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-33 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 30, 2008, and as 50 percent disabling therefrom.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Roanoke, Virginia, respectively.

In June 2008, June 2009 and March 2010, the Veteran testified at Decision Review Officer (DRO) hearings.  Transcripts of those proceedings are of record.

In April 2011, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes at the outset that the Veteran's service treatment records appear to be incomplete.  Moreover, at his June 2009 testimony before a DRO, the Veteran stated that he was "pretty sure" that he received treatment for back pain in relation to in-service lifting activities.  Accordingly, efforts must be made to ensure all service treatment records are associated with the claims folder.

Moreover, the record reflects that there are outstanding VA medical records which may be pertinent to the claims on appeal.  For example, a September 2007 statement from the Veteran indicates that the RO should request Richmond VAMC (VA Medical Center) records dated from 1990 to 2001.  However, the earliest records associated with the claims file are dated in March 2001.  There is no notation in the claims file that records from 1990 through 2001 were requested from the Richmond VAMC.  Thus, such records should be requested on remand.

The Board also finds that the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected PTSD as his representative claimed that the condition had worsened since the previous examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  

Here, the Veteran's most recent VA psychiatric examination was conducted in September 2008, and the record, as described in pertinent part above, indicates that his disability has worsened in severity since that time.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his PTSD, including the impact of the condition on his employment.

Additionally, the Veteran submitted several hundred pages of medical records directly to the Board in January 2011.  These records should be considered by the AMC on remand.

Ongoing medical records dated since January 2011 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As a final matter, the Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file as well as treatment records from the Richmond VAMC dating from 1990 to 2001.  Also, ongoing medical records dated since January 2011 should be obtained.  Once obtained, these records should be associated with he claims file.  Additionally, any loose records in the file should be properly associated.

2.  The RO/AMC should contact appropriate sources, to include the National Personnel Records Center (NPRC) and request the Veteran's complete service treatment records.  Any negative search request should be noted in the claims file and communicated to the Veteran.  

3.  If and only if service treatment records are obtained and such reflect any complaints or treatment referable to a low back disorder, then schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current low back problems.  All diagnoses should be identified and, for each, the examiner should opine whether it is at least as likely as not that the current disability is related to active service.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of his psychiatric disability on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice- connected disabilities, it is at least as likely as not that his service-connected PTSD (and any other disorder that may become service-connected by the time of the examination) renders him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, the RO should readjudicate the Veteran's claims, to include consideration of any records associated with the claims file since the most recent supplemental statement of the case.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


